DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/111072 10/14/2019. 
                                                Preliminary amendment
3.   Preliminary amendment filed on 03/25/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification and the abstract has been replaced and claims 5, 9, 11, 13, 15, 17 and 22 have been amended and claims 14, 20 and 23 have been canceled and remained claims 1-4, 6, 8, 10, 12, 16, 18-19 and 21.
      Claims 1-13, 15-19 and 21-22 are currently pending in the application.
                                                      Oath/Declaration
4.   The oath/declaration filed on 03/25/2020 is acceptable.
                                                               Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                      Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 09/14/2020 and 09/13/2021.
                                                        Specification
 which the claims are directed (see MPEP 606.01).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.   Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over ONO (U.S. Publication No. 2017/0162114 A1) in view of YATABE et al., hereafter “YATAB” (U.S. Publication No. 2010/0039411 A1).
      Regarding claim 1, ONO discloses an array substrate, comprising: 
            a plurality of light emitting devices (9) being located in a display area (2);           
            pixel circuits (TFT (Qd)) being located in the display area (2) and being coupled with the light emitting devices (9), and the pixel circuits comprising driving transistors (Qd and para [0035]); and 

      ONO discloses the features of the claimed invention as discussed above, but does not disclose at least two of the pixel circuits sharing one of the voltage control circuits, and in one row of pixel circuits, first electrodes of the driving transistors being coupled with shared voltage control circuit, and second electrodes of the driving transistors being coupled with corresponding light emitting devices.
     YATABE, however, discloses at least two of the pixel circuits (U) sharing one of the voltage control circuits (36), and in one row of pixel circuits (U), first electrodes of the driving transistors (TDR) being coupled with shared voltage control circuit (via feed line 16, para [0065]), and second electrodes of the driving transistors (TDR) being coupled with corresponding light emitting devices € (e.g. Figs. 1-2)
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of ONO to provide at least two of the pixel circuits sharing one of the voltage control circuits, and in one row of pixel circuits, first electrodes of the driving transistors being coupled with shared voltage control circuit, and second electrodes of the driving transistors being coupled with corresponding light emitting devices as taught by YATABE for a purpose of controlling the voltage of the pixel circuits of the array substrate.
      ONO and YATABE discloses the features of the claimed invention as discussed above including a voltage control circuit (8), but does not disclose a plurality of voltage control circuits.
 voltage control circuits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (see Fig 20 and para [0212] in UKAI (U.S. Publication No. 2017/0150078 A1)).
      Therefore, claim 1 is obviously rendered over ONO and YATABE.
9.   Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over ONO and YATABE in view of Cao (U.S. Publication No. 2019/0181206 A1).
      Regarding claim 15, ONO and YATABE discloses the features of the claimed invention as discussed above, but does not disclose an organic light emitting display panel, comprising the array substrate according to claim 1.
     Cao, however, discloses an organic light emitting display panel, comprising the array substrate (para [0067]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of ONO and YATABE to provide an organic light emitting display panel, comprising the array substrate as taught by Cao for a purpose of improving the performance of the organic light emitting display panel.
     Regarding claim 16, ONO, YATABE and Cao discloses a display device, comprising the organic light emitting display panel according to claim 15 (Fig. 3 and para [0043]).
10.   Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over ONO and YATABE in view of PARK (U.S. Publication No. 2019/0035817 A1).
Regarding claim 2, ONO and YATABE discloses the features of the claimed invention as discussed above, but does not disclose further comprises: a plurality of pixel units located in the display area, and the pixel units respectively comprise a plurality of sub- pixels; and the sub-pixels respectively comprise one of the light emitting devices and one of the pixel circuits.
     PARK, however, discloses a plurality of pixel units (UP) located in the display area (AA), and the pixel units (UP) respectively comprise a plurality of sub- pixels (SP1/SP2/SP3); and the sub-pixels (SP1/SP2/SP3) respectively comprise one of the light emitting devices (150) and one of the pixel circuits (PC) (Figs. 1-3 and para 0088]-[0090]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of ONO and YATABE to provide further comprises: a plurality of pixel units located in the display area, and the pixel units respectively comprise a plurality of sub- pixels; and the sub-pixels respectively comprise one of the light emitting devices and one of the pixel circuits as taught by PARK for a purpose of reducing the size of the unit pixel and decreasing number of driving power supply for the sub-pixels in the organic light emitting display panel.
                                                      Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
s 3-13, 17-19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the pixel circuits are arranged in a plurality of rows, and the pixel circuits in at least two of adjacent sub-pixels in a same row share one of the voltage control circuits as cited in claim 3 and wherein the voltage control circuits respectively comprise: a first switching transistor; and a gate of the first switching transistor is configured to receive a reset control signal, a first electrode of the first switching transistor is configured to receive an initialization signal, and a second electrode of the first switching transistor is coupled with first electrodes of corresponding driving transistors as cited in claim 5 and wherein the pixel circuits respectively further comprise: a third switching transistor and a storage capacitor; a gate of the third switching transistors is configured to receive a first gate scanning signal and is coupled with a first gate driving circuit, a first electrode of the third switching transistor is configured to receive a data signal, and a second electrode of the third switching transistor is coupled with a gate of a corresponding driving transistor; and a first end of the storage capacitor is coupled with the gate of the corresponding driving transistor, and a second end of the storage capacitor is coupled with a grounding end as cited in claim 7 and wherein the pixel circuits respectively further comprise: a fifth switching transistor, wherein the second electrodes of the driving transistors are coupled with corresponding light emitting devices through the fifth switching transistor; and a gate of the fifth switching transistor is coupled with a reference signal end, a first electrode of the fifth switching transistor is coupled with a second electrode of a corresponding 
        Claims 4, 6, 8, 10, 12-13 and 18-19 and 21-22 are directly or indirectly depend on claims 3, 5, 7, 9, 11 and 17, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892